DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments filed on  11/30/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues that Wong does not disclose ““send one or more log records that describe the addition to the databasetable or the modification to the database table to a plurality ofstorage nodes of a distributed storage system that store data of thedatabase table to which the one or more log records are subsequently applied and after receiving enough write acknowledgements from a number of theplurality of storage nodes that satisfy a write quorum, return anacknowledgement of the request as complete to the client”.  However, Wong discloses (on fig. 3, col. 6 lines 10 - col. 8 lines 55) DBMS 102 includes one or more databases, such as database 104. Database 104 includes one or more data tables. One or more streams of transactions, such as transaction stream 106, are input to DBMS 102. A transaction is any database operation that may result in a change to database 104 or to the data stored in database 104. Each transaction includes one or more Data Manipulation Language (DML) and/or Data Definition Language (DDL) statements 107. DML statements are used to store, retrieve, modify, and erase data from database 104. DDL statements are used to define the structure and instances of a database. The performance of the DML statements 107 making up each transaction results in changes being made to the data stored in database 104. These changes are used to generate redo stream 108, which may be Redo mining redo stream 108 to provide functionality such as logical standby, log-based replication, query functionality, etc. MVDD 214 is designed to record the changes made to the underlying objects and use version numbers associated with these objects to identify the correct object being referenced in the minimal logical redo stream, since the numeric identities assigned to the objects are not static. Data in MVDD 214 may be stored in any suitable format. For example, the data may be stored in a normalized format or in a denormalized format. The normalized format is similar to the format in which the information is stored in system catalog 204. In the normalized format, a set of relational database tables is used to store the information. In the denormalized format, the information for each system catalog that is stored in the tables of the normalized format is stored in a single flattened (non-relational) data table.  It is important to note that since asynchronous log based applications may process a given portion of the redo stream multiple times, such applications may read a given portion of the MVDD multiple times. The capability to support such multiple reads of the MVDD is important in order to support restartability of the applications. 
Examiner respectfully disagrees with all other allegations as argued as will he discussed in detail below. Examiner, in her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1 j
.

                                         Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 29-48 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lik Wong (US 7,287,034 B2).
As per claim 29, Wong teaches “a system, comprising: at least one processor,” (fig. 5); and
a memory, storing program instructions that when executed by the at least one
processor cause the at least one processor to implement a database system,the database system configured to:receive a request to add to a database table or modify the database table,wherein the request is received from a client of the database system,”(fig. 3, col. 6 lines 10 - col. 8 lines 55);
“send one or more log records that describe the addition to the databasetable or the 

system that store data of thedatabase table to which the one or more log records are
subsequently applied,” (fig. 3, col. 6 lines 10 - col. 8 lines 55); and
“after receiving enough write acknowledgements from a number of theplurality of storage nodes that satisfy a write quorum, return anacknowledgement of the request as complete to the client,” (fig. 3, col. 6 lines 10 - col. 8 lines 55).
	As per claim 30, Wong further shows “wherein the plurality of storage nodes is aprotection group for a portion of a database 
volume that includes the data,” (col. 6 lines 10-col. 7 lines 60).
	As per claim 31, Wong further shows “wherein the database system is further configured to:
“receive a query that targets the database table,” (col. 6 lines 10-col. 8 lines 15);
“as part of performing the query, send respective requests for the data to the
plurality of storage nodes,” (col. 6 lines 10-col. 8 lines 15);
“after receiving the data from a number of the storage nodes that satisfy a read
quorum, use the data to perform the query,” (col. 6 lines 10-col. 8 lines 15); and
“return a result of the query,” (col. 6 lines 10-col. 8 lines 15).
	As per claim 32, Wong further shows “wherein the one or more log records areapplied to update the data at the plurality of 

nodes,” (col. 6 lines 10-col. 7 lines 60).
	As per claim 33, Wong further shows “wherein the respective requests for thedata are sent to the plurality of storage nodes after determining that a cache at thedatabase system does not store the data,” (col. 6 lines 10-col. 7 lines 60).
	As per claim 34, Wong further shows “wherein the database system is further configured to:
“receive a different request to add to the database table or modify the database table, wherein the request is received from the client of the database system,” (col. 6 lines 10-col. 8 lines 15);
“send a different one or more log records that describe the different request to the
plurality of storage nodes,” (col. 6 lines 10-col. 8 lines 15); and
“after a period of time without receiving enough write acknowledgements from anumber of the plurality of storage nodes that satisfy the write quorum,determine that an error condition exists in the distributed storage system,” (col. 6 lines 10-col. 8 lines 15).
	As per claim 35, Wong further shows “wherein the database system is a databaseweb service and wherein the distributed storage system is a separate, logstructuredstorage web service and wherein the one or 

	As per claim 36, Wong teaches “a method, comprising”:
“receiving, at a database system, a request to add to a database table or modify thed
atabase table, wherein the request is received from a client of the database system,” (fig. 3, col. 6 lines 10 - col. 8 lines 55);
“sending, by the database system, one or more log records that describe theaddition to 
the database table or the modification to the database table to aplurality of storage 
nodes of a distributed storage system that store data ofthe database table to which the one or more log records are subsequently applied,” (fig. 3, col. 6 lines 10 - col. 8 lines 55); and
“after receiving enough write acknowledgements from a number of the plurality of storage nodes that satisfy a write quorum, returning, by the databasesystem, an acknowledgement of the request as complete to the client,” (fig. 3, col. 6 lines 10 - col. 8 lines 55).
	As per claim 37, Wong further shows “wherein the plurality of storage nodes is a protection group for a portion of a database volume that includes the data,” (col. 6 lines 10-col. 7 lines 60).

“as part of performing the query, sending respective requests for the data to the
plurality of storage nodes,” (col. 6 lines 10-col. 8 lines 15);
“after receiving the data from a number of the storage nodes that satisfy a read
quorum, using the data to perform the query,” (col. 6 lines 10-col. 8 lines 15); and
“returning a result of the query,” (col. 6 lines 10-col. 8 lines 15).
	As per claim 39, Wong further shows “wherein the one or more log records areapplied to update the data at the plurality of storage nodes after the respective requests forthe data are received at the storage nodes,’ (col. 6 lines 10-col. 7 lines 60).
	As per claim 40, Wong further shows “wherein the respective requests for thedata are sent to the plurality of storage nodes after determining that a cache at thedatabase system does not store the data,” (col. 6 lines 10-col. 7 lines 60).
	As per claim 41, Wong further shows “receiving a different request to add to the database table or modify the database
table, wherein the request is received from the client of the database system,” (col. 6 lines 10-col. 8 lines 15);

the plurality of storage nodes,” (col. 6 lines 10-col. 8 lines 15); and
“after a period of time without receiving enough write acknowledgements from a
number of the plurality of storage nodes that satisfy the write quorum,determining that 
an error condition exists in the distributed storage system,” (col. 6 lines 10-col. 8 lines 15).
	As per claim 42, Wong further shows “wherein the database system is a databaseweb service and wherein the distributed 
storage system is a separate, logstructuredstorage web service and wherein the one or more log records are written to respective append only storage at the plurality of storage nodes,’ (col. 6 lines 10-col. 7 lines 60).
	As per claim 43, Wong teaches “one or more non-transitory, computer-readable storage media,storing program instructions that when executed on or across 
one or more computingdevices, cause the one or more computing devices to implement””receiving, at a database system, a request to add to a database table or modify the
database table, wherein the request is received from a client of the database system,” (fig. 3, col. 6 lines 10 - col. 8 lines 55);
“sending, by the database system, one or more log records that describe the

storage nodes of a distributed storage system that store data ofthe database table to 
which the one or more log records are subsequently applied,’ (fig. 3, col. 6 lines 10 - col. 8 lines 55); and
“after receiving enough write acknowledgements from a number of the plurality of
storage nodes that satisfy a write quorum, returning, by the databasesystem, an acknowledgement of the request as complete to the client,” (fig. 3, col. 6 lines 10 - col. 8 lines 55).
	As per claim 44, Wong teaches “the one or more non-transitory, computer-readable storage mediaof claim 43, wherein the plurality of storage nodes is a 
protection group for a portion of adatabase volume that includes the data,” (col. 6 lines 10-col. 7 lines 60).
	As per claim 45, Wong teaches “storing further instructions that when executed on or across the one or morecomputing devices, cause the one or more computing devices to further implement”:
“receiving a query that targets the database table,” (col. 6 lines 10-col. 8 lines 15);
“as part of performing the query, sending respective requests for the data to the
plurality of storage nodes,” (col. 6 lines 10-col. 8 lines 15);

quorum, using the data to perform the query,” (col. 6 lines 10-col. 8 lines 15); and
“returning a result of the query,” (col. 6 lines 10-col. 8 lines 15).
As per claim 46, Wong teaches “wherein the one or more log records are applied to update the data at theplurality of 
storage nodes after the respective requests for the  data are received at the storage nodes,” (col. 6 lines 10-col. 7 lines 60).
	As per claim 47, Wong further shows “wherein the respective requests for the data are sent to the plurality ofstorage nodes after determining that a cache at the database system does not store the data,” (col. 6 lines 10-col. 7 lines 60).
	As per claim 48, Wong further shows “storing further instructions that when executed on or across the one or morecomputing devices, cause the one or more computing devices to further implement”:
“receiving a different request to add to the database table or modify the database
table, wherein the request is received from the client of the database system,” (col. 6 lines 10-col. 8 lines 15);
“sending a different one or more log records that describe the different request to

“after a period of time without receiving enough write acknowledgements from anumber of the plurality of storage nodes that satisfy the write quorum,determining that an error 
condition exists in the distributed storage system,” (col. 6 lines 10-col. 8 lines 15).


                                                 Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.138(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action, fn the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action Is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.138(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



                                         





                                              Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on  (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 11, 2022